Citation Nr: 0212423	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  96-36 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
June 1974.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in New York, New York.  Since that decision, the 
veteran has relocated to the Commonwealth of Puerto Rico.

The Board remanded this case in July 1999 for further 
development.  The case has returned for appellate action.


FINDINGS OF FACT

1.  All evidence necessary for the adjudication of the claim 
on appeal has been obtained by the RO.  

2.  The veteran was previously denied service connection for 
a nervous disorder in a March 1975 RO decision.  

3.  At the time of the RO's March 1975 decision, the post-
service medical evidence indicated that the veteran did not 
have a diagnosed nervous disorder, although the veteran was 
treated for a nervous condition during service.  

4.  Evidence added since the RO's March 1975 decision 
includes VA and non-VA medical records, testimony and written 
statements provided by the veteran and his representative 
that detail the history of the veteran's currently diagnosed 
nervous disorder. 

5.  The evidence added to the record since the RO's March 
1975 decision bears directly and substantially upon the 
specific matter under consideration and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of that 
claim.


CONCLUSION OF LAW

Evidence received since the March 1975 RO denial of 
entitlement to service connection for a nervous disorder is 
new and material, and the claim for service connection for 
this disability is reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5108, 5126, 7105 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.156 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 
2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning an anxiety 
disorder.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the statement 
and supplemental statements of the case sent to the veteran 
notified him of the evidence required to grant his claim and 
of the information and evidence needed to substantiate it.  
Thus, the notification requirements of the VCAA have been 
satisfied, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is needed 
with respect to his claim to reopen his claim for entitlement 
to service connection for a nervous disorder.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post service medical treatment that he 
indicated were available.  (VCAA does not require 
examinations in claims to reopen if new and material evidence 
has not been presented or secured.)  Under these 
circumstances, the Board finds that, as with the notice 
requirements of the VCAA, the development requirements of 
that law also have been met.  The RO informed him that it 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Therefore, the 
Board may proceed to address the veteran's claim.

II.  New and Material Evidence

The record reflects that the RO denied entitlement to service 
connection for a nervous condition in March 1975.  The RO 
informed the veteran by letter dated March 25, 1975, that 
service connection was not warranted because "[a]vailable 
records do not show that you received treatment for nervous 
condition during service nor was it recorded in the report of 
your examination at time of your discharge."

In the absence of clear and unmistakable error, a previously 
denied claim can only be reopened upon the submission of new 
and material evidence.  When new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 1991).

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in the January 2000, however, the pre-August 29, 
2001 definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the last 
final RO decision in March 1975 includes VA and non-VA 
medical records, a transcript of a hearing at the RO, and 
written statements provided by the veteran and his 
representative.  The service medical records reveal that the 
veteran was treated in 1973 for a nervous condition.  The 
veteran's separation examination report is negative for a 
nervous disorder.

According to a September 1975 VA treatment note, after the 
RO's March 1975 decision, the veteran was diagnosed with 
"Anxiety Reaction?".  Subsequent VA and non-VA medical 
records from the early 1990s reveal that the veteran was 
treated for anxiety and depression.  The RO denied the claim 
originally because it found that the service and post-service 
medical records were negative for an anxiety disorder.  The 
Board finds, however, given that the veteran was treated for 
a nervous condition during service and that there are current 
post-service medical records, dated after the last final 
rating decision, that show diagnoses of depression and 
anxiety, this evidence is new and material.  

Therefore, the Board considers this evidence to bear directly 
and substantially upon the specific matters under 
consideration, i.e., whether the veteran's nervous condition 
during service is related to his current psychiatric 
disorder, and to be of such significance that it must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for service connection for a 
nervous disorder is reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for a nervous 
disorder, the Board has determined that further development 
is required before proceeding to consider the merits of the 
underlying claim.  Accordingly, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


ORDER

New and material evidence having been submitted, the claim to 
service connection for a nervous disorder is reopened; to 
this extent, the appeal is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

